Title: To George Washington from Joseph Jones, 20 June 1781
From: Jones, Joseph
To: Washington, George


                        
                            Dear Sr
                            Phila: 20th June 1781
                        
                        I have your favour of the 7th instant which gives me intire satisfaction of the propriety of your remaining
                            with the Northern Army and that it was out of your Power from the small Army under your Command to afford any present
                            succour to the Southern States. The same sentiment I find was entertained by Governor Jefferson to whom I presume you have
                            written on the Subject but from the contents of a Letter I have just received (or rather the Delegates of Virga.) from
                            R.H. Lee inclosing one has to be forwarded to you I expect you will be further solicited on that head and as it may not be
                            practicable for you speedily to give that Gentleman an answer by safe conveyance from the present situation of the Country
                            I shall as soon as an oppertunity offers write to him upon the Subject. From all accounts we receive our greatest
                            disadvantage lies in the great superiority of the Enemies Force wch being increased since their advancing into the Country
                            from the number of fine Horses that have fallen into their hands to 7 or 800 to range about the Country as to dismay the
                            people not a little and keep them in continued alarm for the safety of their Families. the superiority of the Infantry I
                            believe consists more in the distinction between regulars and Militia then in numbers. This disadvantage in the Cavalry
                            cannot be surmounted by the State for want of equipment of which they are very destitute. –need If they had them the Powers
                            given by the Assembly to the Marquis & to seize what Horses may be necessary would soon put him in Condition to check their
                            ravages, but at present and untill these equipments can be furnished the Country must be greatly exposed. Cannot you
                            therefore spare Sheldons Horse for this Service and also Vanheers Corps. Every assistence in Cavalry is essential and
                            these may I presume be soon with the Marquis. If you think the last mentd Horse to be trusted on the Service you will
                            recollect that a post of them are now at Head Quarters or at least I am so informed. The French Cavalry I take for
                            granted from what you say must remain with you otherwise these being well mounted and equiped wod be of more service than
                            any other assistence you could immediately afford. I wish you to consider this matter of the Cavalry and give such orders
                            as you shall find convenient. I have a Letter by Express from Col. Harrison dated the 8th at Staunton to wch place the
                            Assembly adjourned after their dispersion and escape from Charlottesville. He writes “Before this reaches you I dare say
                            you will have heard how narrowly the whole Assembly escaped being made Prisoners by Tarleton at Charlottsville, they had
                            not left the Town an hour before he entered at the Head of 450 Horse and mounted Infantry—Some Stores are fallen into
                            their hands with three Delegates and several other Gentlemen amongst them are Mr Lyons, Mr Kinlock, Robt & Wm
                            Nelson. They are all paroled except Kinlock and him they carried off. had it not been for the extraordinary exertions and
                            kindness of a young Gentlemen who discovered their intentions and got round them in the night, not one Man of those in
                            Town would have escaped, as it was, so incredulous were some of us that it was with much difficulty they could be
                            prevailed on to adjourn."
                        "We are in a most distressed condition from the Sea to the Mountains, so many fine Horses have fallen into
                            the hands of the Enemy that they roam at large over all the Country and the Marquis is by no means able to check their
                            progress. he has power given him by the Assembly to impress Horses wherever he can find them but he has not necessaries to
                            mount the Men when he gets them—this being the Case we know not what course to take to preserve the Country from their
                            ravages, we want Arms greatly for Infantry, but when we have them it is difficult to find men to use them, all owing to
                            the danger their Families are in from the Horse. we have 600 fine Men under Baron Stuben wch he will not carry into
                            action, what are his Reasons I know not but I can assure you his Conduct gives universal disgust and injures the Service
                            much, the People complaining and with reason that they are draged from their Families at a time when they are most wanted
                            to make bread for them, whilst the Soldiers they have hired at a very great expence lay Idle, in what my dr Sr his Conduct
                            does great mischief and will do more if he is not recalled, and I think it behoves you to bring it about. I assure you it
                            is the wish and desire of every Men that this event shod take Place: I believe him a good officer on the Parade but the
                            worst in every other respect in the American Army. I like the Marquis much and so does every Body in the Country but is he
                            not too young for such a command as he has, and of such great consequence to the American Cause and their great Country. would not St Clair think you from his experience by usefull here."
                        "We have now no Executive in the State for want of a Senate the Govr will act no more, and the remainder of
                            the Council will not get together. I hope we shall set these matters right next week."
                        A Copy of a Letter from the Marqs of the 3d inst. to Genl Greene intimates that he was ignorant till lately
                            that Genl Greene had ordered these levies to act in Virga but it does not appear he had orders from Genl Greene upon the
                            Subject as he complains in the Letter that he had not heard from him for some time. perhaps your interpretation may be
                            necessary upon this business to prevent me misunderstandg. How for Col. H’s opinion abt the Baron requires your
                            interference You will judge. I had heard some complimts of that Gentn before I left the State but attributed them to his
                            being long in the Milatary line, unacquainted with the civil institutions and disgusted that his regulations were not
                            immediately complied with, rather than any other quality. however if he has disgusted the
                            people prudence requires he shod not be detached, but subject to the controul of some experienced officer or recalled.
                            These matters you will direct as you shall see best for the Service. Could not Genl Greene be well spared from the South
                            to take the command in Virga. The great scene of action is there, and as you cannot be present his Abilities and
                            experience may be very usefull. excuse the haste of this Letter wch I have been obliged to write in Congress and believe
                            me with perfect esteem D. Sr Yr aff. Friend & Servt
                        
                            Jos: Jones

                        
                    